         Case1:12-cv-01511-CM
         Case 1:12-cv-01511-CM Document
                               Document 146
                                        147 Filed
                                            Filed03/12/21
                                                  04/19/21 Page
                                                           Page11of
                                                                 of22         -
                                                     USDCSDNY
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK                        DOCUMENT
---------------------------------------- x           ELECTRONICALLY FILED
SETH D. HARRIS, Acting Secretary of                  DOC#:
Labor , United States Department of                  DATE FILED:
Labor ,

                             Plaintiff,               Civil Action No .
                                                      12-CV-1511 (CM) (GWG)
             v.

JOHN V . MCNAMEE, JR ., KEVIN DUNPHY ,
MANUEL FARINA , JOHN T . HALL , JOHN
HAMILTON, MICHELE SULLIVAN , JOHN
WALSH , EXHIBITION EMPLOYEES LOCAL                    ORDER
829 I . A . T . S . E. PENSION PLAN, EXHIBITION
EMPLOYEES LOCAL 829 I.A .T. S . E. ANNUITY
FUND , and EXHIBITION EMPLOYEES LOCAL
829 I . A . T . S . E . VACATION FUND ,

                             Defendants .

------- --- - - ----------- - ----- ------- ---- x

      THIS MATTER having come before the Court on the

March 12, 2021 application of Judith P . Broach ,        Independent

Fiduciary of the Exhibition Employees Local 829 I . A.T . S . E.

Pension Plan ("the Pension Fund") and the Exhibition Employees

Lo cal 829 I.A.T.S.E. Annuity Fund ("the Annuity

Fund") (c o llecti v ely ,    "the Funds") , for fees for services

performed by the Independent Fiduciary on behalf of the Funds

from December 1 , 2020 through February 28 , 2021 and expenses

incurred during said period , and no opposition having been filed

to the application by any party to the above - captioned action,

and the Court having reviewed the application papers ; it is

hereby
          Case 1:12-cv-01511-CM
          Case 1:12-cv-01511-CM Document
                                Document 146
                                         147 Filed
                                             Filed 03/12/21
                                                   04/19/21 Page
                                                            Page 22 of
                                                                    of 22




      ORDERED, that the Independent Fiduc i ary shall be

compensa t ed f o r work pe rf ormed and expenses incurred in this

ma t er     uring the month s of Dece mber TOLDt      hrough February 2 ~T

as f o llows :

      By the Pension Fund :

              $2 , 507 . 50 to the I ndependent Fiduciary

      By t he Annuity Fund :

              $5 , 192 . 00 to t h e Independent Fiduc i ary




                                            Co lleen McMaho n
                                            United St ates District Judge
